In this case the chancellor decided that where a debtor was arrested and convicted of a fraud, under the Act of 1831 to abolish imprisonment for debt and punish fraudulent debtors, and after the arrest, but before the hearing before the judge; made an assignment of his property to a trustee for his creditors, giving preferences; and confessed a judgment to the trustee for the same purpose,—the assignment and the judgment were a fraud upon the statute, and were properly set aside as fraudulent and void as to the creditor who proceeded against his debtor under the Act, for a previous fraud. Decree of the vice-chancellor affirmed, with costs, to be paid by the defendants, and with interest on the amount decreed against them by the vice-chancellor as damages for the delay and vexation caused by their appeal.